                   Case 20-50771-BLS            Doc 7     Filed 11/05/20      Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :    Chapter 7
                                                      :
HERITAGE HOME GROUP, LLC, et al.,1 :                       Case No. 18-11736 (BLS)
                                                      :
                           Debtors.                   :    (Jointly Administered)
                                                      :
------------------------------------------------------x
                                                      :
ALFRED T. GIULIANO, in his capacity as :
Chapter 7 Trustee of HERITAGE HOME :
GROUP, LLC et al.,                                    :
                                                      :
                  Plaintiff,                          :
                                                      :
v.                                                    :    Adv. Proc. No. 20-50771 (BLS)
                                                      :
WAYNE INDUSTRIES, INC.                                :
                                                      :
                  Defendant.                          :
                                                      :
------------------------------------------------------x

                          ORDER APPROVING SECOND STIPULATION
                           FOR EXTENSION OF TIME TO RESPOND

         Upon consideration of the Second Stipulation for Extension of Time to Respond

(“Stipulation”), a copy of which is attached hereto as Exhibit 1; and the Court having

jurisdiction to consider the Stipulation, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1. The Stipulation is hereby approved.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



RLF1 24260420v.1
                   Case 20-50771-BLS       Doc 7    Filed 11/05/20    Page 2 of 2




         2.        The initial status conference scheduled under the Summons for November 10,

2020, is continued to a date and time to be determined by the parties, subject to the further

approval of the Court.

         3.        The Court retains jurisdiction over all matters arising from or related to the

implementation or interpretation of this Order.




Dated: November 5th, 2020 Wilmington,
Delaware
                                             BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                              2
RLF1 24260420v.1
